Application by respondent to vacate order disbarring him. The issue raised (1) as to whether, on the basis of the proof previously adduced before the Judicial Inquiry and on the basis of any additional proof which may be adduced, respondent is guilty of the charges now made against him by petitioner; and (2) as to whether, in the light of all of such proof, the respondent presently possesses the requisite character and fitness for an attorney and counselor at law (Judiciary Law, § 90), are referred to Hon. Peter M. Daly, Official Referee, for the purpose of holding hearings and taking such additional proof as the parties may submit and such additional proof as the Referee may deem necessary; and for the purpose of rendering a report to this court setting forth his findings and recommendations. Pending such hearings and report, the application will be held in abeyance. Motion by respondent for bill of particulars of the charges, granted; the bill to be served by petitioner within 20 days after entry of the order hereon. Motion by respondent for copy of the Judicial Inquiry report to this court relating to him, denied. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.